                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:19-CV-251-BO


ERIC E. ROWE,                                  )
                       Plaintiff,              )
                                               )
~                                              )                      ORDER
                                               )
WAYNE COUNTY SHERIFF DEPUTY                    )
SELLERS, DEPUTY BLEYERS, and                   )
DEPUTY GUSTAFSON                               )
                Defendants.                    )


        This cause comes before the Court on defendants' motion to dismiss plaintiffs complaint

in its entirety. Plaintiff, proceeding in this matter prose, has responded by filing a motion to allow

Sl:lbmission of evidence, to which defendants are opposed. For the following reasons, both motions

are denied without prejudice.

                                           DISCUSSION

       Plaintiff instituted this action by filing a motion for leave to proceed in forma pauperis.

His motion was granted and his complaint was filed on June 26, 2019. In his complaint, plaintiff

complains of"[a]gressive force, assaulted and suffered fractures to my face and which caused me

to have PTSD and bad dreams." [DE 5]. Plaintiff claims that he has suffered permanent damages

to his nasal passage, has been in contact with a psychiatrist, and finally that he has evidence that

will prove .what happened in the altercation. Id.

       Defendants have moved to dismiss the complaint for failure to state a claim upon which

relief can be granted. Fed. R. Civ. P. 12(b)(6). Plaintiffs complaint is devoid of any allegation

which would withstand a Rule 12(b)(6) motion at this time. However, as plaintiff proceeds pro

se, he is permitted an opportunity to particularize his complaint.
                                          CONCLUSION

       Accordingly, the court DENIES without prejudice defendants' motion to dismiss. Plaintiff

is afforded to and including November 6, 2019, to file a particularized complaint. Plaintiffs failure

to file a particularized complaint will result in dismissal of this action with prejudice. Defendants

may re-file their motion to dismiss within fourteen days of plaintiffs filing of a particularized

complaint. Plaintiffs motion to allow submission of evidence is denied without prejudice.




SO ORDERED, thisa day of October, 2019.




                                                                                              !   '
                                                                                                  1;:.1


                                                RRENCE W. BOYLE              _
                                              CHIEF UNITED STATES D STRICT JUDGE




                                                 2
